Per Curiam.
The undisputed evidence is that defendant was guilty of breach of a provision of the Building Code of the City of Watertown* which required the hall in the tenement house to be lighted. While this fact, standing alone, did not create a cause of action in favor of plaintiff (Orr v. Baltimore & Ohio R. R. Co., 168 App. Div. 548, 550), nevertheless this fact, together with the other'facts and circumstances surrounding the accident, made defendant’s negligence in not maintaining a safe hallway a question for the jury. (See Fluker v. Ziegele Brewing Co., 201 N. Y. 40, 43, where it is said: “ The violation of the ordinance did not subject the wrongdoer to a civil liability for damages; but its disregard was something, which, in connection with the other facts in the case, furnished some evidence for the consideration of the jury in passing upon the question of the liability of the defendant.”) (See, also, Schumer v. Caplin, 241 N. Y. 346, 351.) All concur. Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event.

 See Watertown Building Code, art. 28, § 200.— [Rep.